Orders reversed, without costs, and motions for mandamus denied, without costs, upon the ground that the petitions were fatally defective in that their certificates of character purported to be signed by members of the committee to fill vacancies, when the petitions themselves nominated or named no such committee, and that the board of elections was acting within its authority in refusing to print the names of the relators as candidates. (See Matter of McGrath, 189 App. Div. 146.) Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur.